Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 2 has been canceled. Claims 1, 3-8 have been examined.
Response to Amendment
The amendment filed on 3/16/2021 is sufficient to overcome the prior art rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8 are rejected under 35 U.S.C. 103 as being unpatentable over Uenohara et al. (20200174261) in view of Cordell (20200250696) further in view of Williams et al. (20190286126).
As per claims 1, 7, 8,
Uenohara discloses an information processing apparatus comprising a controller comprising at least one processor configured to extract at least one store from a plurality of stores in order from the one having the highest degree of safety for a target vehicle, by using information which indicates the degree of safety of each of the plurality of stores (par 53). See also Cordell par 4 where Cordell discloses particular stores which examiner equates to categorizing stores. 
Uenohara does not explicitly disclose:
provide, to the user who gets on the target vehicle, of information which prompts the user to visit the at least one store.
However, Cordell discloses:
provide, to the user who gets on the target vehicle, of information which prompts the user to visit the at least one store (par 4, 62, 73). Cordell distinguishes between particular stores and a user’s usage or visit to said store.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cordell’s provide, to the user who gets on the target vehicle, of information which prompts the user to visit the at least one store to Uenohara’s information processing apparatus that extracts a store from a plurality of stores in accordance with an order in which degrees of safety for a target vehicle are ordered. One would be motivated to do this in order to allow users to control various aspects of their automobiles and access a variety of content or applications.
Uenohara does not explicitly discloses:
the information which indicates the degree of safety indicates at least one of a  degree of safety of movement of a vehicle from a road to a parking place and a degree of safety of movement of the vehicle from the parking place to the road.
However, Williams discloses:
the information which indicates the degree of safety indicates at least one of a  degree of safety of movement of a vehicle from a road to a parking place and a degree of safety of movement of the vehicle from the parking place to the road (par 67) where Williams discloses a safety ranking of a location based on the specific characteristics of the location, distance to intersections, proximity to a cross walk, etc. Williams “location” is sufficiently similar to the location of a store as required by the claim. Hence, Examiner equates these examples to applicant’s claimed invention.
As per claim 3, 
Cordell further discloses the controller extracts the at least one store in relation to the target vehicle existing in a predetermined geographical range (par 4, 62, 73). Cordell discloses content information such as store location and safety information when determining degrees of safety.
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add Cordell’s the controller extracts the at least one store in relation to the target vehicle existing in a predetermined geographical range to Uenohara’s information processing apparatus that extracts a store from a plurality of stores in accordance with an order in which degrees of safety for a target vehicle are ordered. One would be motivated to do this in order to allow users to control various aspects of their automobiles and access a variety of content or applications.
As per claim 4, 
Uenohara discloses the degree of safety is decided on the basis of a locational condition of each of the plurality of stores (par 37, 50, 53).
As per claim 5, 
Uenohara discloses the controller corrects the degree of safety decided on the basis of the locational condition, on the basis of a position and a traveling direction of the target vehicle, and the controller extracts the at least one store on the basis of the corrected degree of safety (par 39, 50, 53). Uenohara discloses changes in the calculated safety degree which examiner equates to the applicant’s changes in degree of safety when it is corrected. 
As per claim 6, 
Uenohara discloses the controller corrects the degree of safety decided on the basis of the locational condition, by using information which indicates avoidance by the user who is to visit the store and leave the store, and the controller extracts the at least one store on the basis of the corrected degree of safety (par 39, 50, 53). 
Response to Arguments
Applicant Remarks filed on 3/16/2021 which include arguments with respect to the claims have been considered but are moot in view of the new ground(s) of rejection. Please note the addition of Williams to the rejection above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALVIN L BROWN/           Primary Examiner, Art Unit 3621